People v Haney (2015 NY Slip Op 01817)





People v Haney


2015 NY Slip Op 01817


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2011-11382
 (Ind. No. 6027/05)

[*1]The People of the State of New York, respondent, 
vJames Haney, appellant.


Lynn W. L. Fahey, New York, N.Y. (Steven R. Bernhard of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Rhea A. Grob, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Guzman, J.), rendered November 9, 2011, upon remittitur from this Court for resentencing after modification (see People v Haney, 85 AD3d 816), upon his conviction of manslaughter in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict.
ORDERED that the amended judgment is affirmed.
The defendant's contention that the Supreme Court did not comply with the procedural requirements of Penal Law § 70.10 and CPL 400.20 in adjudicating him a persistent felony offender is unpreserved for appellate review (see People v Proctor, 79 NY2d 992; People v Tatum, 39 AD3d 571, 572; People v Hargroves, 27 AD3d 765; People v Martin, 167 AD2d 428, 429), and we decline to reach the contention in the exercise of our interest of justice jurisdiction.
Contrary to the defendant's contention, he was not deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712).
RIVERA, J.P., HALL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court